Title: To George Washington from William Livingston, 27 November 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount Holly [N.J.] 27 Nov. 1779
        
        I have received your Excellencys favour of the 16 instant, & am greatly obliged to you for your kind Congratulation on my Re-election to the Government. If your Excellency has seen a certain Lybel in Collins’s Paper, you will probably acknowledge that I have rather been overtaxed for the Emoluments of the appointment; but Calumny Sir is a Tax that the Tories will impose upon every man who exercises a public office with Integrity & Vigour, & of which your Excellency yourself has paid your full Proportion—Posterity however it is to be hoped will do strict Justice; & the verdict of ones own Conscience the mean while enable one to treat the whole race of Calumniators with sovereign contemp⟨t⟩.
        I have lately received a Letter from Baron Van Der Cappellen a dutch nobleman & one of their high mightynesses containing a very favourable Account of the Hollanders respecting their

disposition towards the Cause of America, & that our Interest is daily increasing among them, notwithstanding the Influence of the Prince of Orange. He greatly laments our not having had a secret Agent in his Country constantly furnished with a true state of our Affairs to enable him to counteract the Mischief done [by] the false Intelligence propagated by the British Emissaries. Apprehensive that such Mischief was done, I sent him last fall a detail of our then Situation of affairs, calculated particularly tho strictly sound to remove those Prejudices which I thought it most probable the English were Labouring to instill in the minds of his Countrymen. This Letter after having it translated into his own Language, & observing the Impression it made on those to whom it was read, he caused to be printed, & dispersed thro’ all the seven Provinces & which he is pleased to tell me has had a most happy Effect. He farther informs me, that the Congress may procure a Loan from his Countrymen to any amount, & His Letter to me came accompanied with an offer of one of the greatest commercial Houses in Amsterdam to that purpose.
        I am always extremely Loth to consume more of your Excellency’s time by my Letters than necessity requires, but the Account I first received of the Project from Mr. Sayre himself about four months ago, (when I confess I looked upon it as rather visionary, & savouring too much of Captain McPherson’s proposal to Congress) I am from this Gentleman’s confirmation induced to consider in a more serious Light. For your Excellencys amusement I will give you the whole paragraph of Baron Van der Capellen’s Letter relative to this extraordinary Invention.
        “We have (says he) at present in Amsterdam the celebrated Mr. Stephen Sayre late Sherif of London, a native of America, full of fire, spirit, & affection for his Country. He has invented a very singular kind of Ship, of a construction altogether new, to appearance much stronger in its make, less expensive, & a swifter Sailor than any other hitherto seen. It may be entirely built, if that is one’s choice, of pine. Our best Shipwrights & several respectable American Captains now here, pronounce in its favour. One cannot but wonder at the Simplicity of the Invention. Some Merchants have already contracted to have one built, which was to be set on the Stocks yesterday. But what is of more Importance, Mr. Sayre has invented a Plan perfectly original to

build ships of War; a Plan that I believe never before entered into the Imagination of Man, tho’ founded on the most simple Principles. He will as soon as possible open the matter to Congress in person, & has in the mean time least he should meet with an Accident on his Voyage committed the Secret to me, to preserve for the Benefit of America. I have no skill in Ships, or naval affairs, & therefore do not take upon me to decide concerning it. But as it appears to me, the Invention is of the utmost moment, & I believe that the observation of Mr Sayre that the power which shall first introduce it into its Marine, will be able to annihilate that of its Enemies, certainly deserves the Consideration of Congress. The Secret I shall, the mean while keep sacred, hoping however that by the safe Arrival of the Inventor, Congress will not be necessitated to learn it from me.”
        Whether the Project will succeed I cannot tell but certain it is that the speediest way of rendering the American Navy more numerous than that of our Enemy is to annihilate the Latter. With the most respectful Attachment I have the honour to be Dear Sir
      